
	

113 S2996 IS: Promise for Antibiotics and Therapeutics for Health Act
U.S. Senate
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2996
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2014
			Mr. Bennet (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To create a limited population pathway for approval of certain antibacterial drugs.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Promise for Antibiotics and Therapeutics for Health Act or the PATH Act.
		
			2.
			Limited
			 population pathway for antibacterial drugs
			Section 506
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356) is amended—
			
				(1)
				by transferring
			 subsection (e) so that it appears before subsection (f); and
			
				(2)
				by adding at the
			 end the following:
				
					
						(g)
						Limited
				population pathway for antibacterial drugs
						
							(1)
							In
				general
							The Secretary shall establish a program under which the
				Secretary may, at the request of a sponsor, approve an
			 antibacterial drug, alone
			 or in combination with one or
				more drugs, as a limited population antibacterial drug, upon a
			 determination that
				such drug is intended to treat a serious or life-threatening
			 disease, condition,
			 or infection
				and address an unmet medical need for
			 such disease,
				condition, or infection within an identifiable limited population.
						
							(2)
							Limited population pathway
							
								(A)
								In general
								The sponsor of an antibacterial drug that the Secretary determines to be eligible for approval as a
			 limited
				population antibacterial drug shall be required to demonstrate the
			 safety and
				effectiveness of such drug, as required under section 505(d) or
			 section 351(a)
				of the Public Health Service Act, for the intended use of the drug.
			 The Secretary shall determine the safety and
			 effectiveness of an antibacterial drug under the limited population
			 pathway for antibacterial drugs in accordance
			 with subparagraph (B). An antibacterial drug shall be eligible for
			 approval under the limited population pathway only upon the request of the
			 sponsor.
							
								(B)
								Considerations
								(i)Benefit-risk profileThe Secretary’s determination of safety and effectiveness  of a limited population antibacterial
			 drug shall reflect the benefit-risk profile of the drug in the intended
			 limited
			 population, taking into account the severity, rarity, or prevalence of the
			 infection the drug is intended to treat and the availability or lack of
			 alternative treatment for such infection. Approval of a drug under the
			 limited population
			 antibacterial drug pathway shall not be denied due to a lack of
			 evidence to fully establish a favorable benefit-risk profile in a
			 population that is broader than the intended limited population.(ii)Types of evidenceIn determining whether to approve a drug under the limited population pathway, the Secretary—(I)shall rely on sufficient  evidence, which may include traditional endpoints, alternate endpoints,
			 or a combination of traditional and alternate endpoints, and, as
			 appropriate, small clinical data sets; and(II)may rely on supplemental data, including preclinical evidence, pharmacologic or pathophysiologic
			 evidence, nonclinical susceptibility, pharmacokinetic data, and other such
			 confirmatory evidence as the Secretary determines appropriate.
							(3)
							Requirements
							With
				respect to a drug approved through the limited population pathway,
			 the
				Secretary shall require—
							
								(A)
								the labeling of
				such antibacterial drug, such as through a logo or other means, to
			 indicate that
			 the drug has
				been approved for use only in a limited population and that the
			 safety and
				efficacy of the drug has been demonstrated only with respect to
			 such limited
				population; and
							
								(B)
								the sponsor to
				submit copies of all promotional materials related to the limited
			 population antibacterial drug, at least
			 30 days
				prior to dissemination of the materials.
							
							(4)
							Other
				programs
							A sponsor of a drug that seeks approval of a drug
				through the limited population pathway for antibacterial drugs may
			 also seek approval of
			 such drug under subsections (a), (b), and (c), and
				sections 505E and 524.
						
							(5)
							Guidance
							Not later than 18 months after the
				date of enactment of the Promise for Antibiotics and Therapeutics for Health Act, the Secretary shall issue draft guidance describing criteria, processes, and other general
			 considerations  for
			 demonstrating the safety and effectiveness of limited
				population antibacterial drugs and how the pathway can be expanded
			 to other therapeutic areas in addition to antibacterial infections. The
			 Secretary may approve antibacterial drugs
			 through such limited population pathway prior to issuing guidance under
			 this paragraph.
						
							(6)
							Postapproval
				monitoring programs for antibacterial drugs
							The Secretary, in consultation with the
				Commissioner and other relevant heads of agencies, shall conduct
			 postapproval monitoring
				programs to study how antibacterial drugs approved through the
			 pathway under this subsection
				are used and to monitor changes in bacterial resistance to drugs,
			 including drugs approved under this pathway.
						
							(7)
							Advice
							The
				Secretary shall provide prompt advice to the sponsor of a drug
			 for which the sponsor seeks approval through the
				limited population pathway for antibacterial drugs to enable
			 the sponsor
				to plan a development program to obtain the necessary data for
				approval of such drug through the limited population
				pathway for antibacterial drugs and to conduct any additional
			 studies that would be
				required to gain approval of such drug for use in a broader
			 population.
						
							(8)
							Termination of limitations
							If, after approval of a drug through the limited population pathway for antibacterial drugs, the
			 Secretary approves a broader
			 indication for such drug for
				which the sponsor applies under section 505(b) or section 351 of
			 the Public
				Health Service Act, the
			 Secretary may
				remove any postmarketing conditions, including requirements with
			 respect to labeling and review of promotional materials under paragraph
			 (3) and postapproval monitoring under paragraph (6), applicable to the
			 approval of
			 the drug through the
				limited population pathway
				for antibacterial drugs.
						
							(9)
							Rules of construction
							(A)Standards of evidence and authority of SecretaryNothing in this subsection shall be construed to alter the standards of evidence applicable to the
			 review and approval of a drug under this Act or the Public Health Service
			 Act, or to modify or limit the authority of the
			 Secretary to approve or monitor drugs pursuant to this Act or the Public
			 Health
			 Service Act as authorized prior to the date of enactment of the Promise for Antibiotics and Therapeutics for Health Act.(B)Prescribing authorityNothing in this subsection shall be construed to restrict  the	prescribing  of  antibiotics  or 
			 other	products, including drugs approved under the limited population
			 pathway, by  health  care  professionals,  or	to  limit  the 
			 practice  of health care.(10)Expansion of pathwayBeginning on October 1, 2016, the limited population pathway for antibiotic drugs may be expanded
			 to apply to approval of other drugs intended to treat a serious or
			 life-threatening illness. The
			 approval of such drugs shall be
			 subject to the considerations and requirements described in this
			 subsection, unless the Secretary delivers a report to Congress prior to
			 that date explaining why such pathway should not be used for other
			 therapeutic areas in addition to antibacterial infections.
						.
			
